              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

TIMOTHY GOOD,                                        No. 4:18-CV-01868

            Plaintiff,                               (Judge Brann)

      v.

SWN PRODUCTION CO., LLC f/k/a
SOUTHWESTERN ENERGY
PRODUCTION CO.,

            Defendant.

                                      ORDER

     AND NOW, this 30th day of January 2020, in accordance with the accompanying

Memorandum Opinion, IT IS HEREBY ORDERED that:

     1.    Plaintiff Timothy Good’s Motion for Leave to File Second Amended

           Complaint is GRANTED IN PART and DENIED IN PART;

     2.    Good is granted leave to file a Second Amended Complaint with the

           amendments proposed in the proposed second amended complaint (ECF

           No. 22-1), except that it shall not include proposed Paragraphs 24 and 25;

     3.    The deadline for Good to file a Second Amended Complaint is February 6,

           2020;

     4.    The deadline for both parties to file dispositive motions is extended to

           February 13, 2020.

                                              BY THE COURT:


                                              s/ Matthew W. Brann
                                              Matthew W. Brann
                                              United States District Judge
